United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
San Diego, CA, Employer
)
___________________________________________ )
T.T., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-902
Issued: September 9, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ November 5, 2007 nonmerit decision denying his request for further
merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction over
this nonmerit decision. The most recent merit decision of the Office is dated October 19, 2006.
Because more than one year has elapsed between the last merit decision of the Office and the
filing of this appeal, the Board lacks jurisdiction to review the merits of this claim.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On August 10, 2006 appellant, then a 48-year-old letter carrier, filed an occupational
disease claim alleging that he sustained bilateral pain in his knees in the performance of duty.
He first realized the disease was caused or aggravated by his employment on August 1, 2006.

In a statement accompanying his claim, appellant alleged that he had problems with both
knees since 1990 and had two prior accepted claims for his knees.1 Appellant alleged that his
claim was actually a recurrence of his accepted conditions. He stated that he was working in a
new job which was identified as a “mounted route.” Appellant indicated that he was six-feet
four inches tall and drove his vehicle for several hours a day, which required that he get in and
out of his vehicle approximately “500 times a day.” He alleged that he had to bend his knees to
get in and out of the vehicle. In addition appellant had to climb stairs and deliver large packages,
all of which caused stress to his knees.
On August 21, 2006 Rod Sotomayor, a supervisor, controverted the claim. He confirmed
that appellant had a prior claim in 1991 and was returned to full duty by his physician.
Mr. Sotomayor also indicated that appellant had more than six claims which were denied by the
Office.
In an October 19, 2006 decision, the Office denied appellant’s claim. It found that the
medical evidence did not demonstrate that his knee condition was related to established workrelated events.
In reports dated October 31 and November 3, 2006, Dr. Lindy O’Leary, Board-certified
in preventive and occupational medicine, diagnosed bilateral knee pain with early degenerative
arthritis. She indicated that appellant could return to modified duty.
On October 16, 2007 appellant requested reconsideration. He provided a statement
contesting the accuracy of Dr. O’Leary’s opinion. Appellant listed his previous knee injuries and
described his work duties. He noted that his route took longer than eight hours, that he was not
given assistance and that stepping out of his vehicle and walking on uneven surfaces caused tears
in the cartilage of both knees.
Appellant also provided the Office with a copy of a grievance contending that the
information provided by the employing establishment regarding his injury history prior to work
at the employing establishment was untrue. In a March 21, 2007 report, Mr. Sotomayor
addressed appellant’s duties and his delivery route. Appellant also submitted an unsigned health
care provider form that indicated that he had chronic knee pain and hip pain and which noted his
disability and work restriction status. An operative report from May 18, 1990 pertained to a left
partial lateral meniscectomy. On May 2, 1991 appellant underwent a left knee partial lateral
meniscectomy and on February 4, 1994, a right knee meniscectomy.
In a January 12, 2006 report, Dr. Raymond Sachs, a Board-certified orthopedic surgeon,
noted that appellant had a prior anterior cruciate ligament tear to his left knee while in military
service in 1983 and underwent an arthroscopy but did not have an anterior cruciate ligament
repair or reconstruction. Appellant’s condition worsened and required two arthroscopies in 1990
and 1991 for cartilage tears. Dr. Sachs indicated that appellant had periodic giving way of the
left knee and bulking of the knee in 1993 while playing softball as well as a complete rupture of
the posterior cruciate ligament. In a December 4, 2006 operative report, he performed an
1

Appellant identified one of his claims as a March 15, 1991 claim under file number 12-0945933; he indicated
that he could not find the other claim number.

2

arthroscopy with partial medial meniscectomies in both knees. On January 4, 2007 Dr. Sachs
noted that appellant had old injuries to both knees and that his May 1990 left knee arthroscopy
revealed an anterior cruciate ligament tear. He related that, in February 1994 appellant had an
arthroscopy of the right knee for an isolated posterior cruciate ligament tear and in March 2005,
he was seen for aching pain on the medial aspect of both knees. Dr. Sachs indicated that
appellant’s pain worsened in July 2006, which was one month after starting a new job in which
he was required to get in and out of a truck multiple times a day. He noted appellant’s belief that
stress on his knees was responsible for the increased pain. In a July 9, 2007 report, Dr. Sachs
noted that in the prior 20 years appellant had several surgeries to both knees and hips with
significant degenerative changes in multiple joints and a posterior cruciate tear of one knee and
an anterior cruciate tear of the other. He indicated that appellant should be on light duty and
advised that he could not do any of his postal duties for an extended period of time. Dr. Sachs
noted that appellant’s condition would worsen with time.
By decision dated November 5, 2007, the Office denied appellant’s request for
reconsideration without a review of the merits on the grounds that it neither raised substantial
legal questions nor included new and relevant evidence and, thus, it was insufficient to warrant
review of its prior decision.
LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act,2 the Office may
reopen a case for review on the merits in accordance with the guidelines set forth in section
10.606(b)(2) of the implementing federal regulations, which provides that a claimant may obtain
review of the merits if the written application for reconsideration, including all supporting
documents, sets forth arguments and contains evidence which:
“(1) Shows that [the Office] erroneously applied or interpreted a specific point of
law; or
“(2) Advances a relevant legal argument not previously considered by [the
Office]; or
“(3) Constitutes relevant and pertinent new evidence not previously considered by
the [the Office].”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
the Office without review of the merits of the claim.4

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.606(b).

4

Id. at § 10.608(b).

3

ANALYSIS
Appellant disagreed with the Office’s October 19, 2006 decision, which denied his
occupational disease claim because he did not submit medical evidence establishing that he had a
bilateral knee condition due to factors of his federal employment. The underlying issue on
reconsideration is medical in nature, whether the medical evidence establishes that employment
duties caused or aggravated appellant’s claimed condition and can only be resolved through the
submission of relevant medical evidence. However, appellant did not provide any relevant or
pertinent new evidence to the issue of whether he sustained a bilateral knee condition in the
performance of duty.
In his October 16, 2007 request for reconsideration appellant submitted a statement
listing his duties and contesting the report of Dr. O’Leary, a grievance and a statement from
Mr. Sotomayor. However, as noted above, the issue is medical in nature. Therefore, this
information is not relevant as the submission of evidence that does not address the particular
issue involved does not constitute a basis for reopening a case.5
Appellant also submitted an unsigned report from his healthcare provider, which
indicated that he had chronic knee pain and hip pain, advising that he could return to work with
permanent restrictions and that he was incapacitated from August 18 to September 1, 2006.
However, the Board has held that an unsigned medical report with no adequate indication that it
was completed by a physician is not considered probative medical evidence.6 Thus, this report is
not relevant as the issue is medical in nature.
Appellant also submitted reports dated January 12, December 4, 2006 and July 9, 2007
from Dr. Sachs and reports dated October 31 and November 3, 2006 from Dr. O’Leary.
However, these reports only contained findings and diagnoses and are not relevant as they do not
contain a physician’s opinion supporting that appellant’s work duties caused or aggravated a
diagnosed medical condition. Evidence that does not address the particular issue involved does
not constitute a basis for reopening a case.7 Similarly, Dr. Sachs’ January 4, 2007 report is not
relevant. He indicated that appellant advised him that his pain worsened in July 2006, which was
one month after starting a new job in which he was required to get in and out of the truck
multiple times a day. While Dr. Sachs related that appellant believed that the stress on his knees
was responsible for his pain, he did not provide any opinion supporting that appellant’s
employment caused or aggravated a diagnosed condition.
Appellant also submitted several operative reports dating from May 18, 1990 to
June 17, 2002. However, these reports are not relevant as they predated the alleged injury and
would not be relevant to an injury at work commencing in August 2006. The Board also notes
that they did not address causal relationship.
5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000); Robert P. Mitchell, 52 ECAB 116 (2000); Alan G.
Williams, 52 ECAB 180 (2000).
6

See Merton J. Sills, 39 ECAB 572, 575 (1988).

7

J.P., 58 ECAB ___ (Docket No. 06-1274, issued January 29, 2007).

4

Consequently, the evidence submitted by appellant on reconsideration does not satisfy the
third criterion, noted above, for reopening a claim for merit review. Furthermore, appellant also
has not shown that the Office erroneously applied or interpreted a specific point of law, or
advanced a relevant new argument not previously submitted. Therefore, the Office properly
denied his request for reconsideration.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the November 5, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 9, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

